The defendant was charged by affidavit of prosecutrix with being the father of her bastard child. The affidavit was made before A.D. Kirby, notary public and ex officio justice of the peace, on April 11, 1932. The child was born December 3, 1930, more than twelve months before the beginning of the prosecution. The evidence tended to prove that the defendant recognized his responsibility for the pregnancy of prosecutrix, before the birth of the child, but not afterwards.
The sole question is the construction of the statute, Code 1923, § 3422, and the limitation of prosecution as fixed by that section. It seems to us, there is little room for construction, the word "meanwhile" can only refer to the time between the birth of the child and the beginning of the prosecution. Roszell v. State, 19 Ala. App. 462, 98 So. 35; 40 Corpus Juris, 19, note 81a.
The prosecution in this case having been begun more than twelve months after the birth of the child, and the defendant not having, after the birth of the child and within twelve months of the beginning of the prosecution, acknowledged or supported the child, the defendant was entitled to be discharged.
The judgment is reversed, and the judgment will here be rendered discharging the defendant.
Reversed and rendered.